 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    ISAIAH JOEL PETILLO,                                 CASE No. 1:16-cv-0488-AWI-JLT (PC)
11                       Plaintiff,                        ORDER DENYING PLAINTIFF’S
12                                                         MOTIONS TO FILE DISCOVERY
              v.
13                                                         (Docs. 58, 71)
      J.L. PETERSON, et al.,
14
                         Defendants.
15

16          Plaintiff asks the Court to lodge some of the defendants’ responses to his discovery requests.

17   (See Docs. 58, 71.) In the absence of any suggestion that plaintiff is dissatisfied with these

18   responses, the Court declines to act as a repository for the parties’ discovery requests and responses.

19   Accordingly, both motions are hereby DENIED.

20
     IT IS SO ORDERED.
21

22      Dated:     October 23, 2018                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                       1
